Exhibit 10.7

Precision Industries, Inc.

DEFERRED COMPENSATION AGREEMENT

This Deferred Compensation Agreement (“Agreement”) is made between Precision
Industries, Inc., a Pennsylvania corporation (“Company”), and Thomas Sedlak
(“Executive”), effective as of the effective date of the Employment Agreement
between the Company and Executive (the “Employment Agreement”) (the “Effective
Date”).

BACKGROUND INFORMATION

A.Executive is employed as the Chief Executive Officer of the Company.

 

B.Executive desires to have the opportunity to defer and postpone a portion of
the compensation to be earned for services to be rendered in 2020 (after the
Effective Date) and in future years of employment, and in consideration of the
performance of future services to the Company by Executive, the Company is
willing to permit Executive to defer and postpone a portion of such
compensation, on the terms and subject to the conditions of this Agreement.

 

C.The Company intends for this Agreement to be an unfunded, nonqualified
deferred compensation arrangement, as provided under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and that the Agreement
satisfy the requirements of a “top hat” arrangement thereunder and under Labor
Regulation Section 2520.104-23.

 

D.This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and guidance of
general applicability issued thereunder.  

 

AGREEMENT

The Company and Executive acknowledge the accuracy of the foregoing background
information and agree as follows:

ARTICLE 1

DEFINITIONS AND GENERAL PROVISIONS

1.1Definitions.  Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning.  When the defined meaning is intended, the term is
capitalized:

(a)Account.  A hypothetical bookkeeping account established in the name of
Executive and maintained by the Company to reflect Executive’s interests under
this Agreement.  

(b)Base Salary.  The annual rate of base pay paid by the Company to or for the
benefit of Executive for services rendered.

(c)Beneficiary. Any person who becomes entitled to receive any distribution
hereunder by reason of the death of Executive.

--------------------------------------------------------------------------------

(d)Board.  The Company’s Board of Directors.

(e)Director.  A member of the Board of Directors of the Company.  

(f)Investment Options. The investment funds, index(es) or vehicle(s) as are
selected by Executive, from time to time, in the same investment choices
available under the Precision Industries 401(k) Plan.

(g)Separation from Service.  Executive separates from service with the Company
if Executive dies, retires or otherwise has a termination of employment with the
Company.  Whether a termination of employment has occurred is determined based
on whether the facts and circumstances indicate that the Company and Executive
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services Executive would perform
after such date (as an employee or independent contractor) would permanently
decrease to no more than 49 percent of the average level of bona fide services
performed over the immediately preceding 12-month period. Executive will not be
deemed to have experienced a Separation from Service if Executive is on military
leave, sick leave, or other bona fide leave of absence, to the extent such leave
does not exceed a period of six months or, if longer, such longer period of time
during which a right to re-employment is protected by either statute or
contract.  If the period of leave exceeds six months and Executive does not
retain a right to re-employment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period. If Executive provides services both as an
employee and as a Director, the services provided as a Director are generally
not taken into account in determining whether Executive has a Separation from
Service as an employee for purposes of this Agreement.    

(h)Specified Employee. A “key employee” of the Company who meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
Section 416(i)(5)) at any time during the calendar year. If Executive is a key
employee as of December 31 of a given calendar year, Executive is treated as a
key employee for the entire twelve (12) month period beginning on the following
April 1.    

1.2General Provisions. Singular and plural forms are interchangeable under this
Agreement.  Certain terms of more limited application have been defined in the
sections to which they are principally applicable.  The division of the
Agreement into Articles and Sections with captions is for convenience only and
is not to be taken as limiting or extending the meaning of any of its
provisions.

ARTICLE 2

EMPLOYMENT

2.1Employment Contract. Executive acknowledges that he has signed the Employment
Agreement, which remains in full force and effect. This Agreement is a
supplement to the Employment Agreement and does not supersede or modify the
Employment Agreement.

2.2Rights Preserved.  Nothing in this Agreement shall be construed to confer
upon Executive the right to continue in the employment of the Company, or to
require the Company to continue the employment of Executive.  

2

--------------------------------------------------------------------------------

ARTICLE 3

DEFERRED COMPENSATION

3.1Executive’s Account.  Solely for the purpose of measuring the amount of the
Company’s obligations to Executive or his Beneficiaries under this Agreement,
the Company will maintain a separate bookkeeping record of Executive’s Account
that reflects the accumulated deferred payments and any hypothetical earnings or
losses thereon in accordance with Sections 3.2 and 3.3 of this Agreement.

3.2Deferred Payments.  The Company agrees to credit to the Executive’s Account
an amount equal to fifteen percent (15%) of the Executive’s Base Salary for the
year. The amount credited to the Executive’s Account, plus earnings, shall be
paid to Executive as deferred compensation after Executive experiences a
Separation from Service with the Company. Amounts will be credited to
Executive’s Account under this Section 3.2 at such times as the Executive
receives the payment of his Base Salary. Amounts credited to the Executive’s
Account under this Section 3.2 are a bookkeeping entry only and shall not
constitute a deferral of the Executive’s Base Salary.

3.3Investment Earnings. In addition to the amounts credited to the Executive’s
Account, within 30 days following the last day of each calendar year, the
Company will credit to Executive’s Account, as of the January 1 immediately
following such calendar year end, a dollar amount equal to the hypothetical
earnings or (subtract) losses based on the performance results of the
hypothetical account(s) invested in one or more of the Investment Options
pursuant to Executive’s directions.

ARTICLE 4

Vesting

Amounts allocated under Section 3.2 and investment earnings credited to
Executive’s Account under Section 3.3 shall vest immediately upon allocation and
crediting and shall be nonforfeitable at such time, subject, however, to the
forfeiture provisions of Section 4.7 of the Employment Agreement.

ARTICLE 5

Payment

5.1Time and Form of Payment. At the time of execution of this Agreement,
Executive shall make a one-time, irrevocable election (on Addendum 1 hereto),
designating the form of payment for all amounts deferred under this Agreement.
The accumulated amount credited to Executive’s Account shall be paid or
distributed, in cash, at the time(s) and in the form of payment as elected by
Executive using the Distribution Election Form attached hereto as an Addendum 1.
If the installment method is elected, at the time for each subsequent annual
payment earnings or losses on the unpaid accumulated balance of Executive’s
Account, to be computed as provided for in Section 3.3 above, will be added to
the annual payment.

5.2Lump Sum Payment Election. If the lump sum payment option is elected, payment
shall be made in cash to Executive on the first of January following the date on
which the Separation from Service occurs (unless the “Specified Employee” rules
apply).

5.3Installment Payment Election. If the installment method is elected, the first
annual installment payment will be made on the first of January following the
date on which the Separation from

3

--------------------------------------------------------------------------------

Service occurs (unless the “Specified Employee” rules apply). Annual payments
for each succeeding year shall be paid to Executive on the first of January of
each such year.

5.4Delay of Distribution for Specified Employees.  Notwithstanding any provision
within this Article 5 or any election made by Executive, in the event that
Executive is determined to be a Specified Employee, no benefits accrued (and
investment earnings or losses thereon) under this Agreement may be paid until
six months following the date upon which Executive experiences a Separation from
Service. If Executive is determined to be a Specified Employee, the lump sum
payment or first annual installment payment, as applicable, will be paid upon
the later of (i) the first of January following the Separation from Service or
(ii) the expiration of the six-month period following Separation from Service.  

5.5Delay of Distributions Due to Corporate Events.  A distribution of benefits
accrued (and investment earnings or losses thereon) otherwise payable in
accordance with this Article 5 will be delayed to a date after the distribution
date otherwise prescribed under this Article 5 if any of the following
circumstances occurs:

(a)where the Company reasonably anticipates that the distribution of such
benefits accrued will violate federal securities laws or other applicable law
within the meaning of Code Section 409A and the regulations thereunder;
provided, however, that such distribution will be made or commence at the
earliest date at which the Company reasonably anticipates that the making of
such distribution will not cause such violation; or

(b)upon such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Code.  

5.6Distributions Prior to Payment Date.  The Company may make a distribution of
benefits accrued earlier than Executive’s distribution date prescribed under
this Article 5:

(a)if this Agreement fails to meet the requirements of Code Section 409A and the
regulations thereunder, but only to the extent that the amount of the
distribution does not exceed the amount required to be included in Executive’s
income as a result of the failure to comply with the requirements of Code
Section 409A and the regulations thereunder; or

(b)upon the termination of this Agreement in accordance with Treas. Reg.
1.409A-3(j)(4)(ix).

ARTICLE 6

Miscellaneous Provisions

6.1Code Section 409A Compliance.  This Agreement is intended to be operated in
compliance with the provisions of Code Section 409A (including any rulings or
regulations promulgated thereunder).  In the event that any provision of this
Agreement fails to satisfy the provisions of Code Section 409A, then such
provision shall be construed in a manner so as to comply with the requirements
of Code Section 409A and to preserve as closely as possible the intention of the
Company in maintaining this Agreement.  The Company expressly reserves the right
to amend this Agreement, consistent with the prior sentence, to comply with Code
Section 409A in the event it later determines that any provision herein causes
this Agreement not to comply with Code Section 409A.

4

--------------------------------------------------------------------------------

6.2Funding.  All benefits under this Agreement are unfunded and the Company
shall not be required to establish any special or separate fund nor to make any
other segregation of assets in order to assure the payment of any amounts under
this Agreement. The right of Executive or his Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither Executive nor his Beneficiary shall have any rights in
or against any amounts credited under this Agreement or any other specific
assets of the Company.  

6.3Anti-Assignment.  No right or benefit under this Agreement shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge;
and any attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void.  No right or benefit shall be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefits.  If Executive or any Beneficiary should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to benefits under this Agreement, then those rights, in the discretion of
the Company, shall cease.  In this case, the Company may hold or apply the
benefits at issue or any part thereof for the benefit of Executive or
Executive’s Beneficiary in such manner as the Committee may deem proper.

6.4References to Code, Statutes and Regulations.  Any and all references in this
Agreement to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.

6.5Liability.  The Company, and its directors, officers and employees, shall be
free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of this Agreement, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct.

6.6Governing Law.  This Agreement is an unfunded deferred compensation plan for
a select group of management or highly compensated employees, as defined in
Sections 201(2) and 401(a)(1) of ERISA. As such, this Agreement is expressly
excluded from all, or substantially all, of the provisions of ERISA, including
but not limited to Parts 2 and 3 of Title I thereof. None of the statutory
rights and protections conferred upon participants by ERISA are conferred under
the terms of this Agreement, except as expressly noted or required by operation
of law. To the extent not superseded by federal law, this Agreement shall be
construed in accordance with and governed by the laws of the State of Nevada,
county of Clark. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

6.7Severability.  In the event that any one or more of the provisions of this
Agreement for any reason be held to be invalid, illegal, or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein, and there
shall be deemed substituted such other provision as will most nearly accomplish
the intent of the parties to the extent permitted by applicable law.

6.8Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder as it believes necessary, appropriate, or required under
relevant law.  

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

PRECISION INDUSTRIES, INC.

 

 

By:  /s/ Jon Isaac

Print Name: Jon Isaac

Title: President

Date: July 14, 2020

 

EXECUTIVE

 

Signature: /s/ Thomas Sedlak

            Thomas Sedlak

Date:     July 14, 2020

 

 

6